Motion to dismiss proceeding transferred to this court (Civ. Prac. Act, § 1296) for failure to serve a printed proposed “ case ” in such proceeding. Motion denied on condition that petitioners perfect the proceeding for the January 1959 Term (for which term the proceeding is set down) and be ready for argument when reached; otherwise, motion granted, with $10 costs. The motion has been considered as one to dismiss for failure to bring on the proceeding for determination in this court. (Rules App. Div., 2d Dept., rule VII.) In the absence of a statute or an order of this court, dispensing with printing, the moving party in an enumerated cause, such as this proceeding, is required to print the necessary papers. (Rules App. Div., 2d Dept., rule IX.) Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.